Citation Nr: 1329966	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  05-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis and bleeding ulcers, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1993 and from September 25, 1996 to October 4, 1996.  The Veteran had additional periods of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for entitlement to service connection for bleeding ulcers, colitis and a lung condition.  This rating decision specifically denied entitlement to service connection for an undiagnosed illness as well; however, the Veteran did not appeal that issue and it is not separately before the Board.  As the claims file includes several different gastrointestinal diagnoses, the Board has reworded the Veteran's claim to afford him the greatest opportunity to establish service connection.

The Veteran and his wife presented personal testimony before the undersigned Veterans Law Judge at a Travel Board hearing which was conducted at Waco in May 2007.  The transcript of the hearing is associated with the Veteran's claims folder.

The claims were previously before the Board several times.  In December 2007, the Board remanded the claims for additional development.  In November 2008, the Board denied the claims on appeal.  The Veteran appealed the matter to the Court of Appeals for Veterans Claims (Court).  In April 2010, the Court, via a Joint Motion to Remand, vacated the November 2008 denials and remanded the claims to the Board.  The Board additionally remanded the claims for development in September 2010 and June 2011.

The issues of entitlement to service connection for Gulf War Syndrome and entitlement to total disability based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND
Unfortunately, a remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.  

The Veteran has presented two theories of entitlement to service connection for his gastrointestinal disorders: (1) that they were incurred during his first period of active duty service and the symptoms have continued since his 1991 episode of acute gastroenteritis, and (2) that he developed gastrointestinal disorders due to his service in the Gulf War.  He has also presented two theories of entitlement to service connection for his lung disorder: (1) his lung disorder was incurred or aggravated during his June 2002 training, and (2) that his lung disorder is due to his service in the Gulf War.

In statements to the VA, the Veteran has indicated that he served in Germany and on the Turkey/Iraq border during his first period of service.  His DD 214 for his period of service from 1990 to 1993 includes an award of the Southwest Asia Service Medal.  It is unclear from the record whether the Veteran served in Iraq, Turkey or both.  On remand, the AMC should obtain the Veteran's service personnel records.

VA may compensate any Persian Gulf War appellant suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To qualify, a disability cannot be attributed to any known clinical diagnosis, by history, physical examination, and laboratory tests. 

The Southwest Asia theater of operations, as defined by 38 C.F.R. § 3.317(e)(2) includes Iraq, but does not include Turkey.  On remand, the Veteran should be provided VCAA notice regarding the evidence necessary to support a claim for an undiagnosed illness.

Upon review, the claims file does not contain the Veteran's National Guard active duty training (ACDUTRA) and inactive duty training (INACDUTRA) dates.  Additionally, it appears the claims file may not contain his complete National Guard service treatment records as the latest annual examination is from 1999.  On remand, these additional records should be obtained from appropriate sources.

The term "active military service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).

During his hearing, the Veteran testified that he experienced the same gastrointestinal after service that he experienced in service.  He stated that he received treatment for his gastrointestinal symptoms roughly six months after his discharge from service in 1993.  The claims file does not contain VA treatment records prior to 2001.  On remand, an attempt should be made to obtain VA treatment records from 1993 to 2001.

Also during his hearing, the Veteran testified that he first experienced symptoms of his subsequently-diagnosed pulmonary alveolar proteinosis during physical training in 2002.  He stated that the medic thought that he was having a heart attack, and he was sent to the Dallas VA Medical Center (VAMC).  Treatment records in the claims file show that the Veteran was treated for severe chest pain brought on during a physical training run in June 2002.  VA treatment records also include treatment for right upper quadrant pain in June 2001, which caused the Veteran to "pass out" on the way to the Emergency Department.  X-rays taken in conjunction with these symptoms revealed infiltrates in both of his lungs.  A July 2002 VA treatment record noted that the Veteran first experienced shortness of breath during a fitness test for the National Guard.

The January 2012 VA examination report included the opinions that the Veteran's gastritis was not related to service because it was diagnosed in 2006, three years after his discharged from service, and that he did not have a current diagnosis of ulcerative colitis.  For VA purposes, a "current" disorder is any disorder which was present at any time throughout the period the claim is on appeal.  The Veteran filed the current claims in August 2003, so the opinion must take into account any gastrointestinal disorder diagnosed between August 2003 and the present.  The opinion also did not address the Veteran's contentions that his symptoms have been ongoing since service, nor did it address any relationship between any "current" diagnosis and the numerous VA treatment records regarding his symptoms of diarrhea and abdominal pain.  Records from 2001 and 2002 included diagnosis of ulcerative colitis, irritable bowel syndrome, and ileitis.  Prior Board remands have instructed the examiner to take into account the Veteran's statements of continuity.  The Court has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The opinions of record do not meet the Board's 2011 opinion directives.

The 2012 VA examination report opinion and addendum indicated that the Veteran's lung disorder was related to his pulmonary symptoms during service in the National Guard.  The rationale for this opinion is that the Veteran first experienced shortness of breath and chest pain during training in 2002.  The fact that the Veteran first experienced shortness of breath and chest pain during training is supported by the evidence of record; however, the examiner did not address the 2001 x-rays which revealed pulmonary infiltrates prior to the Veteran's onset of symptoms.  The examiner also did not note if the onset of symptoms indicates that the pulmonary alveolar proteinosis was incurred during ACDUTRA or if it is an indication that his pulmonary alveolar protienosis was aggravated by ACDUTRA service.  On remand, and additional opinions regarding the onset of the Veteran's disorders should be sought.


Accordingly, the case is REMANDED for the following action:

1.  Determine where the Veteran served during his first period of service for which he was awarded a Southwest Asia Service Medal.

2.  The RO/AMC must provide notice to the Veteran of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 concerning undiagnosed illnesses, and afford him a reasonable opportunity to respond.

3.  Determine the Veteran's periods of ACDUTRA and INACDUTRA service.

4.  Obtain and associate with the claims file all outstanding VA treatment records pertinent to the claims on appeal, to specifically include VA treatment records for gastrointestinal symptoms from prior to 2001.

5.  Return the claims file to the 2012 VA examiner, if available.  The examiner should review the claims file, any electronic medical evidence available, and a copy of this REMAND.  The examiner should note list all gastrointestinal disorders the Veteran has been diagnosed with from August 2003 to the present (for VA purposes these diagnoses are his "current" diagnoses).

The examiner should note that the Veteran has endorsed ongoing symptoms of loose stools, diarrhea, and abdominal pain since his episode of acute gastroenteritis during his first period of service.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that his reported ongoing symptoms relate any of his "current" diagnoses (any diagnosis from August 2003 to the present) to his in-service acute gastroenteritis? 

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that any of his "current" diagnoses are due to his active service?  If the examiner determines that the Veteran's gastrointestinal disorders began during his period of National Guard service, then is it at least as likely as not the disorder was incurred in or aggravated by a period of active duty for training (ACDUTRA)?

Provide a complete rationale for all opinions expressed.

6.  Return the claims file to the 2012 VA examiner, if available.  After a review of the claims file, any electronic medical evidence, and a copy of this REMAND the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's pulmonary alveolar proteinosis was incurred in or aggravated by his active duty for training (ACDUTRA)?  The examiner should note the June 2002 VA treatment record for chest pain, and the June 2001 and December 2001 chest x-rays in forming your opinion.

Provide a complete rationale for all opinions expressed.

7.  If the Veteran's personnel records reveal that he served in the Southwest Asia theater of operations (as defined under 38 C.F.R. § 3.317), then continue development for the claims under the "undiagnosed illness" theory of entitlement.

8.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeal



